 Case 2:19-cv-00423-R-AFM Document 15-1 Filed 03/14/19 Page 1 of 2 Page ID #:60



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    MOHAMAD AL LABADE,                              Case No. 2:19-cv-00423-R-AFM
      Individually and On Behalf of All
12    Others Similarly Situated,                      [PROPOSED] ORDER EXTENDING
                                                      DEFENDANTS’ TIME TO RESPOND
13                     Plaintiff,                     TO COMPLAINT

14          v.
                                                      Ctrm.: 880, 8th Floor
15    ACTIVISION BLIZZARD, INC.,                      Judge: Hon. Manuel L. Real
      ROBERT A. KOTICK, SPENCER
16    NEUMANN, and COLLISTER
      JOHNSON,
17
                       Defendants.
18
19
           The Court has considered the parties’ stipulation to extend the time for
20
     Defendants’ to respond to the complaint. Finding good cause for an extension, the
21
     Court grants the parties’ stipulation as follows:
22
           1. Defendants need not answer, move, or otherwise respond to the complaint in
23
     this action, or any subsequently filed actions filed in or transferred to this Court, until a
24
     date to be set following the appointment of a lead plaintiff pursuant to 15 U.S.C. § 78u-
25
     4(a)(3)(B) and the filing by such lead plaintiff of a consolidated amended complaint.
26
27
28
                                                            [PROPOSED] ORDER EXTENDING DEFENDANTS’
                                                 1.                   TIME TO RESPOND TO COMPLAINT
                                                                       CASE NO. 2:19-CV-00423-R-AFM
 Case 2:19-cv-00423-R-AFM Document 15-1 Filed 03/14/19 Page 2 of 2 Page ID #:61



1           2. Within ten (10) days following the appointment of lead plaintiff and lead
2    counsel, the Parties will meet and confer and submit a schedule for the filing of a
3    consolidated amended complaint and the time for Defendants’ response thereto.
4           3. An Initial Case Management Conference shall be held 30 days after an order
5    directing Defendants to file an answer (if any), or as soon as possible thereafter,
6    consistent with the Court’s schedule.
7           4.     This stipulation is entered into without prejudice to any Party seeking any
8    interim relief.
9           5.     Nothing in this stipulation shall be construed as a waiver of any of
10   Defendants’ rights or positions in law or equity, or as a waiver of any defenses that
11   Defendants would otherwise have, including, without limitation, jurisdictional
12   defenses.
13          6.     The Parties have not sought any other extensions of time in this action.
14          7.     The Parties do not seek to reset these dates for the purpose of delay, and
15   the proposed new dates will not have an effect on any pre-trial and trial dates as the
16   Court has yet to schedule these dates.
17          IT IS SO ORDERED.
18    Dated: ___________, 2019
19                                                         Hon. Manuel L. Real
                                                     United States District Court Judge
20
21
22
23
24
25
26
27
28
                                                          [PROPOSED] ORDER EXTENDING DEFENDANTS’
                                                2.                  TIME TO RESPOND TO COMPLAINT
                                                                     CASE NO. 2:19-CV-00423-R-AFM
